MEMORANDUM OPINION
                                         No. 04-10-00406-CV

                                       Majid HOWIATDOST,
                                             Appellant

                                                  v.

                              Francisco C. TOVAR and Lucia R. Tovar,
                                             Appellees

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 07-09-18598-CV
                           Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 17, 2010

VACATED and REMANDED

           Appellant has filed a motion requesting that we vacate the trial court’s judgment without

consideration of the merits, and remand the cause to the trial court for further proceedings in

accordance with the settlement agreement. The motion is granted. Without consideration of the

merits, we vacate the trial court’s judgment dated March 30, 2010, and remand the cause to the

trial court for rendition of judgment in accordance with the parties’ settlement agreement. TEX.
                                                                                 04-10-00406-CV


R. APP. P. 42.1(a)(2)(B); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.). Costs of appeal are taxed against the party incurring the cost.



                                                PER CURIAM




                                              -2-